Name: 1999/716/EC: Commission Decision of 19 October 1999 amending Decision 92/486/EEC on the form of collaboration between the Animo host centre and the Member States (notified under number C(1999) 3358) (Text with EEA relevance.)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  trade policy;  information technology and data processing;  information and information processing;  agricultural policy
 Date Published: 1999-11-11

 Avis juridique important|31999D07161999/716/EC: Commission Decision of 19 October 1999 amending Decision 92/486/EEC on the form of collaboration between the Animo host centre and the Member States (notified under number C(1999) 3358) (Text with EEA relevance.) Official Journal L 289 , 11/11/1999 P. 0001 - 0001COMMISSION DECISIONof 19 October 1999amending Decision 92/486/EEC on the form of collaboration between the Animo host centre and the Member States(notified under number C(1999) 3358)(Text with EEA relevance)(1999/716/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning the veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Directive 92/118/EEC(2), and in particular Article 20(3) thereof,(1) Whereas the various works carried out at Community level during studies and seminars in particular require the systems architecture of the Animo network to be revised so that a veterinary system integrating the various computer applications can be introduced;(2) Whereas Decision 92/486/EEC of 25 September 1992 establishing the form of collaboration between the Animo host centre and the Member States(3), as last amended by Decision 98/222/EC(4), should be amended to ensure the continuity of the Animo network;(3) Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee;HAS ADOPTED THIS DECISION:Article 1Decision 92/486/EEC is amended as follows:The following paragraph 4 is added to Article 2a: "4. For the period from 1 April 1999 to 31 March 2000, the coordination authorities provided for in Article 1 shall ensure that the contracts referred to in that Article are extended for one year.The following charge shall apply in respect of this paragraph:EUR 386 per unit (central unit, local unit, border inspection post) for all the Animo units listed in Decision 96/295/EC, as last amended by Decision 98/167/EC(5)."Article 2This Decision shall enter into force on 1 April 1999.Article 3This Decision is addressed to the Member States.Done at Brussels, 19 October 1999.For the CommissionDavid BYRNEMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 62, 15.3.1993, p. 49.(3) OJ L 291, 7.10.1992, p. 20.(4) OJ L 82, 19.3.1998, p. 50.(5) OJ L 62, 3.3.1998, p. 33.